Citation Nr: 1515429	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to December 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Philadelphia, Pennsylvania RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  In December 2013, the Board remanded this matter for further evidentiary development.

[The December 2013 remand also addressed service connection for arthritis of the back.  A June 2014 rating decision noted that the Veteran's claim seeking service connection for back arthritis had been accepted as a claim of service connection for arthritis of the entire spine, to include the neck, and granted service connection for cervical spine arthritis, rated 30 percent, effective June 23, 2009.  In March 2015, the Veteran's representative stated that the Veteran "is satisfied with this as a full grant of this benefit."  Therefore, such matter is no longer before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Gout was not manifested in, and is not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for gout is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in June 2009 and October 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice as to how VA assigns disability ratings and effective dates of awards.  A notice deficiency is not alleged.   At the hearing before the undersigned the Veteran was advised that it was being conceded that the Veteran was exposed to severe cold in service, and that the matter of a nexus between the exposure to cold and the claimed gout presented a medical question which the Board planned to address by obtaining an advisory medical opinion.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Pursuant to the Board's December 2013 remand, the AOJ arranged for a VA examination in March 2014 (with another opinion provided by the examiner in July 2014).  As the opinions offered were deemed inadequate, the AOJ secured an August 2014 advisory independent medical expert opinion in the matter.  The Board is satisfied that VA has fulfilled its obligation with respect to the duty to assist, and that there has been substantial compliance with instructions in the December 2013 Board remand.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of:  (1) A current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 
The Veteran contends that his gout was incurred in service, specifically that it was caused by exposure to extreme cold temperatures in service in Korea.  As he was advised at the October 2013 hearing, given his service in Korea in the winter it is conceded that he was exposed to extreme cold temperatures in service.  [Notably, a final February 1999 rating decision denied the Veteran service connection for residuals of frostbite to the feet.]

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis regarding his feet.  On December 1953 service discharge examination, his feet and lower extremities were normal on clinical evaluation.

On March 1954 VA examination, the Veteran's musculoskeletal system, including the feet, was normal.

On July 1996 VA treatment, the current medical problem list included gout, diagnosed three years earlier (in 1993), with the last attack having occurred 7 days earlier.  

On September 2004 VA treatment, the Veteran reported flare-ups of gout in his right elbow and left thumb in the previous 3 to 4 months; a slight elevation in uric acid was noted.  

On May 2005 VA rheumatology treatment, the Veteran was noted to have at least a 20 year history of intermittent podagra.  His gout was noted to respond generally to medication.  Following a physical examination, the assessment was gout with frequent attacks.  

August 2010 X-rays of the Veteran's left foot showed moderate degenerative changes of the left great toe metatarsophalangeal joint; the possibility of associated gouty arthritis of the left great toe could not be excluded.  There were questionable subtle subcutaneous nodules along the plantar aspect of the forefoot.

On November 2010 VA treatment, the Veteran was noted to have a history of gout since 1997, with one episode in 2000.
October 2011 X-rays of the Veteran's feet showed pes planus deformity, heavy ossifications at the attachment of the Achilles tendon with possible tendinopathy, blurring of normal pre-Achilles fat suggestive of peritendinitis, and mild hallux valgus deformity with minimal degenerative arthritis in the metatarsophalangeal joints of the first digit.

At the October 2013 hearing before the undersigned, the Veteran contended that his gout resulted from frostbite sustained serving in Korea.  He testified that he self-treated in service, changing his socks regularly to keep his feet warm and dry.  He submitted journal articles indicating that complications of frostbite can include arthritic changes, and that gout is a complex form of arthritis.  The Veteran's wife testified that he has complained about gout the entire time she has known him, since the early 1950s.

Additional treatment records through 2014 reflect ongoing treatment for gout with no opinions regarding etiology. 

On March 2014 VA examination, the examiner noted that the Veteran had gout diagnosed in 1944.  The Veteran reported episodes of gout involving the great toes since 1944, and that the pains were treated with Allopurinol with excellent control of the gout.  The August 2010 foot X-rays (cited above) were noted.  The examiner opined that the Veteran's gout was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness; the examiner stated that the Veteran did not suffer from gout in service.

In another (July 2014) opinion, the VA examiner noted that the Veteran had gouty arthritis diagnosed in 1997 involving both feet, treated with colchicine, NSAIDs, and Allopurinol.  The examiner opined that the Veteran's present gout condition is unrelated to [reported] joint problems in-service, as gouty arthritis is due to inflammation caused by an inflammatory reaction to intra-articular uric acid.  The examiner noted that the Veteran's serum uric level was elevated.  

The AOJ found the opinions by the VA examiner inadequate, and secured an August 2014 independent medical advisory opinion based on a review of the record to fulfill the Board's remand instructions.  Upon review of the entire record, the consulting provider opined that it is less likely than not that the Veteran's claimed gout is related to, has a nexus to, and/or was aggravated by an occupational exposure to cold (frostbite), because of the lack of medically-based, clinical evidence or randomized study to support a nexus and/or aggravation between exposure to cold and the medical community's understanding of the systemic dysfunction of the purine cascade effect that causes an acute or chronic gouty condition.  The consulting provider opined that it is less likely than not that the Veteran's claimed gout was related to, caused by, and/or aggravated by his time in military service because of the 44 year gap between his service and an acute gouty attack, as well as the lack of medically-based clinical evidence to support a diagnosis, treatment and/or acute or chronic gouty event while on active duty and over the presumptive period of time.  She noted that the Veteran's December 1953 service discharge examination and active duty medical notes are silent for diagnosis, treatment and/or events related to gout and/or sequela from joint and soft tissue pain and/or swelling; additionally, the active duty and presumptive period medical notes, clinical file, and claims file were silent for any diagnosis, treatment and/or event related to cold exposure and the onset of an acute or chronic gouty attack.  She noted that the Veteran had gout diagnosed 1997, citing a September 1997 treatment record noting reports of a gout attack two weeks earlier that was relieved by naproxen.  She further noted that the Veteran was morbidly obese and consulted on nutrition, and opined that it is less likely than not that the Veteran's claimed gout was related to, caused by, and/or aggravated by his time in military service.  She cited to her comprehensive medical review of the clinical files, the claims file, and the current medical literature as the foundation for her independent medical opinion and medical conclusions, and she included a detailed explanation of the pathogenesis of gout.  

The Veteran's STRs are silent regarding gout or any symptoms of such disease.   There is likewise no evidence that a gouty arthritis was manifested in the first postservice year; on March 1954 VA examination the musculoskeletal system was normal and no pertinent complaints were noted.  Accordingly, service connection for gout on the basis that such disability became manifest in service and has persisted since, or on a presumptive basis (for gouty arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Regarding the testimony (and reports to examiners) by the Veteran and his wife to the effect that he has had complaints of gout continuously since service, while the Board has no reason to question that the Veteran may have a long history of foot complaints, gout is an insidious disease process that is incapable of lay observation.  The diagnosis is based on clinical observation by medical professionals (and diagnostic studies, specifically elevated uric acid).  The Veteran and his wife are laypersons (with no medical expertise alleged).  As is noted by the opinion-providers, a diagnosis of gout is not noted in clinical records prior to the 1990's.  To the extent that the Veteran may have reported having gout controlled since service by taking Allopurinol, the Board observes that that medication was not approved by FDA for such use until 1966, many years following the Veteran's discharge from service.

Furthermore, there is no competent evidence that relates the Veteran's gout to his service.  Regarding the specific theory of entitlement alleged, i.e., that the gout is related to cold injury in service, the Board notes the submissions by the Veteran supporting that he was exposed to cold weather in Korea (which the Board finds no reason to question, and indicating that cold injuries can cause arthritic changes and that gout causes a type of arthritis).  The Board finds no reason to question what is stated in any of the submissions.  What the submissions do not provide, however, is a link between the Veteran's gout and his service/exposures to cold therein.  None of the submissions indicate that arthritic changes due to exposure to cold constitute gouty arthritis.  

The only competent and entirely adequate medical opinion in the record regarding a nexus between the Veteran's gout and his service/exposure to cold trauma therein (as the March 2014 VA examiner's opinion incorporates facts not shown in the record, including that the Veteran's gout was diagnosed many years prior to the actual diagnosis) is the August 2014 independent medical opinion, which the Board finds to be highly probative and persuasive.  The provider opined that the Veteran's current gout diagnosis is unrelated to service, and explained that it is instead related to a metabolic cause, a uric acid problem.  The provider included a detailed explanation of the pathogenesis of gout; the Board finds the opinion probative and persuasive (as there is no competent evidence to the contrary).   
The Veteran's own assertions that his gout was incurred in service are not competent evidence; he is a layperson and lacks the training to opine regarding the etiology of such an insidious process as gout.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here), is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The medical treatises he has submitted do not support that gout is caused by cold injury.

In summary, the evidence does not show that the Veteran's gout is related to his service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for gout must be denied.  


ORDER

Service connection for gout is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


